Exhibit 10.2
Amendment No. 1 to Distribution Agreement
     This Amendment No. 1 dated as of May 15, 2009 (this “Amendment”) is to the
Distribution Agreement dated January 16, 2007 (the “Agreement”) by and among
ALPS Distributors, a Colorado corporation and a registered broker-dealer under
the Securities Exchange Act of 1934 (the “Distributor”), GreenHaven Commodity
Services, LLC, a Delaware limited liability company (the “Managing Owner”), and
GreenHaven Continuous Commodity Index Fund, a Delaware statutory trust (the
“Fund”).
     WHEREAS, the Distributor, the Managing Owner and the Fund wish to amend the
Agreement in certain respects as more fully set forth below.
     NOW, THEREFORE, in consideration of the mutual promises and undertakings
herein contained, the parties agree as follows:
     1. Effective as of the date of this Amendment, the first sentence of
Section 3 (Expenses and Disbursements) of the Agreement is replaced in its
entirety as follows:

      The Managing Owner shall reimburse the Distributor for any reasonable
expenses or disbursements incurred by the Distributor in connection with the
performance by the Distributor of its Services hereunder not to exceed $50,000
per annum, not to exceed $100,000 for the two-year period beginning May 15,
2009.

     2. Effective as of the date of this Agreement, Schedule A (List of
Services) of the Agreement is replaced in its entirety by a new Schedule A (List
of Services) attached hereto and made a part of the Agreement.
     3. Effective as of the date of this Amendment, Section 2 (Fees for the
Services) of the Agreement is replaced in its entirety as follows:

  2.   Fees for the Services. In exchange for the Distributor’s provision of the
Services, the Managing Owner agrees to pay to the Distributor a fee in an amount
to be agreed to in writing by the parties hereto from time to time, subject to
any limitation imposed by any applicable law, rule or regulation. Distribution
fees will be waived for the Initial Term of the Agreement, and for each
subsequent Renewal Term, shall be $50,000 per annum, not to exceed $100,000 for
the two-year period beginning May 15, 2009.

     4. Except as specifically set forth herein, all other provisions of the
Agreement shall remain in full force and effect. Any items not herein defined
shall have the meaning ascribed to them in the Agreement.
[Signatures Follow]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment as of the date first written above.

     
GREENHAVEN COMMODITY SERVICES, LLC
  ALPS DISTRIBUTORS, INC.
   
By: /s/ Ashmead F. Pringle, III
  By: /s/ Thomas A. Carter      
Name: Ashmead F. Pringle, III
  Name: Thomas A. Carter
Title: Manager
  Title: President
 
   
 
   
GREENHAVEN CONTINUOUS COMMODITY
INDEX FUND, By its Managing Owner
GREENHAVEN COMMODITY SERVICES, LLC

       
By: /s/ Ashmead F. Pringle, III
       
 
Name: Ashmead F. Pringle, III
   
Title: Manager
   

2



--------------------------------------------------------------------------------



 



SCHEDULE A
List of Services
The Distributor will provide the following Services to the Fund:

  •   Review distribution-related legal documents and contracts.     •  
Coordinate the processing of Share creations with Fund’s Transfer Agent.     •  
Coordinate and help to maintain Fund creation and redemption records.     •  
Consult with the Managing Owner’s marketing staff on the development of
compliant marketing campaigns.     •   Review and file all marketing materials
(including internet sites) with the appropriate regulatory agencies.     •  
Consult with the Managing Owner on marketing/sales strategy.     •   800 line
telephone servicing.

3